                                                                     Case 2:17-bk-12392-BR             Doc 119 Filed 06/04/20 Entered 06/04/20 09:07:22                        Desc
                                                                                                         Main Document Page 1 of 3


                                                                      1 David M. Goodrich, State Bar No. 208675
                                                                        dgoodrich@wgllp.com
                                                                      2 WEILAND GOLDEN GOODRICH LLP
                                                                        650 Town Center Drive, Suite 600                                           FILED & ENTERED
                                                                      3 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      4 Facsimile   714-966-1002                                                          JUN 04 2020
                                                                      5 Counsel for Howard M. Ehrenberg,
                                                                        Chapter 7 Trustee                                                            CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                     Central District of California
                                                                      6                                                                              BY fortier    DEPUTY CLERK


                                                                      7

                                                                      8                                  UNITED STATES BANKRUPTCY COURT

                                                                      9                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                                                     10

                                                                     11 In re                                                      Case No. 2:17-bk-12392-BR
Weiland Golden Goodrich LLP




                                                                     12 MARK ELIAS CRONE,                                          Chapter 7
                         T el 714- 966- 100 0 F ax 714-96 6-10 02
                            650 T own C ent er Dr ive, Suit e 9 50




                                                                     13                                      Debtor.               ORDER GRANTING CHAPTER
                              Cost a Mesa, Ca lif orn ia 9 262 6




                                                                                                                                   TRUSTEE’S MOTION FOR ORDER
                                                                     14                                                            AUTHORIZING (1) RETENTION OF
                                                                                                                                   STOCKBROKER AND
                                                                     15                                                            (2) SALE/REDEMPTION OF STOCK
                                                                                                                                   PURSUANT TO 11 U.S.C. § 363(b)
                                                                     16
                                                                                                                                   [No Hearing Required Pursuant to Local
                                                                     17                                                             Bankruptcy Rule 9013-1(o)]

                                                                     18

                                                                     19             Having reviewed the Motion for Order Authorizing (1) Retention of Stockbroker and

                                                                     20 (2) Sale/Redemption of Stock Pursuant to 11 U.S.C. § 363(b) [Dkt. 115] ("Motion")1 filed

                                                                     21 by Howard M. Ehrenberg, the Chapter 7 trustee ("Trustee") for the bankruptcy estate of

                                                                     22 Mark Elias Crone, the notice of the Motion [Dkt. 116], the notice of sale of estate property

                                                                     23 [Dkt. 117], and the declaration of David M. Goodrich that no party requested a hearing on

                                                                     24 the Motion [Dkt. 118], finding that notice and service were proper and good cause

                                                                     25 appearing,

                                                                     26
                                                                     27       1
                                                                                  All capitalized terms have the same meaning or definition as the capitalized terms in the Motion.

                                                                     28
                                                                          1275825.1                                               1                                                   ORDER
                                                                     Case 2:17-bk-12392-BR       Doc 119 Filed 06/04/20 Entered 06/04/20 09:07:22           Desc
                                                                                                   Main Document Page 2 of 3


                                                                      1           IT IS ORDERED:

                                                                      2           1.    The Motion is granted in its entirety;

                                                                      3           2.    The Trustee is authorized to employ Stockbroker to sell the Estate’s interest

                                                                      4                 in AKTS;

                                                                      5           3.    Payment of the Stockbroker's fees and costs, as described in the Motion, is

                                                                      6                 authorized without further order of the Court;

                                                                      7           4.    The sale of AKTS is authorized as is, where is, without representations or

                                                                      8                 warranties, free and clear of any and all liens, claims, encumbrances, and

                                                                      9                 interests pursuant to 11 U.S.C. § 363(b), to the extent possible;

                                                                     10           5.    The Trustee is authorized to take any and all necessary action to

                                                                     11                 consummate the sale of AKTS;
Weiland Golden Goodrich LLP




                                                                     12           6.    The Trustee is authorized to endorse the certificate, and his endorsement is
                         T el 714- 966- 100 0 F ax 714-96 6-10 02
                            650 T own C ent er Dr ive, Suit e 9 50




                                                                     13                 sufficient to transfer the Estate’s interest in AKTS;
                              Cost a Mesa, Ca lif orn ia 9 262 6




                                                                     14           7.    The sale/redemption of the S2 interest is authorized where is, without

                                                                     15                 representations or warranties, free and clear of any and all liens, claims,

                                                                     16                 encumbrances, and interests pursuant to 11 U.S.C. § 363(b);

                                                                     17           8.    The Trustee is authorized to take any and all necessary action to

                                                                     18                 consummate the sale/redemption of S2;

                                                                     19           9.    The Trustee is authorized to endorse the certificate, and his endorsement is

                                                                     20                 sufficient to transfer S2;

                                                                     21           10.   Any requirements for lodging periods imposed by Local Bankruptcy Rule

                                                                     22                 9021-1 and any other applicable bankruptcy rules are waived; and

                                                                     23 //

                                                                     24 //

                                                                     25 //

                                                                     26
                                                                     27

                                                                     28
                                                                          1275825.1                                      2                                       ORDER
                                                                     Case 2:17-bk-12392-BR      Doc 119 Filed 06/04/20 Entered 06/04/20 09:07:22     Desc
                                                                                                  Main Document Page 3 of 3


                                                                      1           11.   The stay imposed by Federal Rule of Bankruptcy Procedure 6004(h) and

                                                                      2                 any other applicable bankruptcy rules is waived.

                                                                      3                                              ###

                                                                      4

                                                                      5

                                                                      6

                                                                      7

                                                                      8

                                                                      9

                                                                     10

                                                                     11
Weiland Golden Goodrich LLP




                                                                     12
                         T el 714- 966- 100 0 F ax 714-96 6-10 02
                            650 T own C ent er Dr ive, Suit e 9 50




                                                                     13
                              Cost a Mesa, Ca lif orn ia 9 262 6




                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24    Date: June 4, 2020

                                                                     25

                                                                     26
                                                                     27

                                                                     28
                                                                          1275825.1                                   3                                  ORDER
